DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Dependent claims 1, 11, and 21 claims the limitations, “in response to determining that the viewer associated with the current streaming session is a new viewer, classify the new viewer; based at least in part on the classification, identify a set of other viewers similar to 10the new viewer; and based at least in part on historical viewing experience and reaction information associated with the identified set of other viewers, determine a set of control parameters for the current streaming session, wherein the historical viewing experience and reaction information that is used to determine the set control parameters for the current streaming Issession comprises information associated with reactions of the identified set of other viewers with respect to viewing experiences associated with previous streaming sessions”, which is not supported by prior-filed provisional application 62/089,160. 

Claims 2 and 12: specific of viewing experience information claimed in claims are supported. 
Claims 4 and 14: specific of indication of viewer engagements claimed in claims are supported.
Claims 5 and 15: Control parameters recited in claims are not supported. 
Claims 6 and 16: feature of new viewer classification is not supported.
Claims 7-10 and 17-20: generating model for new viewer based on set of other viewers an storing and updating the model for different types of content is not supported. 
	Therefore, priority date for above features claimed in claims 1, 2, 4-12, 14-21 are not given to prior-filed provisional application 62/089,160

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 11, 16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duggal et al. (US 20160140618).

Regarding claim 1, Duggal discloses system, comprising: 
a processor configured to (see par. 0164): 
receive a request for content associated with a current streaming session (par. 0036 discloses user of computing devices access content from the content provider and able stream content using content player on the client device, i.e. feature of user accessing and streaming the content from content provider in combination with features recited in par. 0005, user requesting and viewing the content teaches content provider receiving a request for content); 
determine that a new viewer associated with the current streaming session  (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly); 
in response to determining the viewer associated with the current streaming session is a new viewer, classify the new viewer (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly, adjusting the age profile = classifying user in to certain age range, as disclosed in par. 0022, the ad management system can identify an age profile (e.g., estimate an age group) for users of the various client devices based on the content that is streamed to the devices); 
based at least in part on the classification, identify a set of other viewers similar to the viewer (par. 0079 discloses age range associated with each age profile allows the profile manager to associate users with age groups that tend to have similar interests or tastes, i.e. based on user classified in certain age range, identify other users in same age group that tend to have similar interests); and based at least in part on historical viewing experience and reaction information associated with the identified set of other viewers (par. 0141-0142, the ad management system 102 can ), determine a set of control parameters for the current streaming session (par. 0142 discloses customizing advertisements provided to a particular user based on user history of engagements of other users, par. 0049, 0119 discloses, customize an advertisement for a particular user by adding a link or banner in an overlay to an existing advertisement , here act of adding a link or banner as an overlay on top of existing advertisement = controlling (i.e. therefore using control parameters) insertion of link or banner), wherein the historical viewing experience and reaction information that is used to determine the set control parameters for the current streaming session comprises information associated with reactions of the identified set of other viewers with respect to viewing experiences associated with previous streaming sessions (par. 0142, the ad management system 102 can provide advertisements to a client device 106 based on user engagements  (i.e. viewing experience and reaction information) with advertisements to users of two or more other related client devices 106h-106j, i.e. set of other users historical engagements with content is used to determine control of the advertisement delivery in current user session, here in order to apply observed engagements of identified set of other devices (i.e. users) to another device, observed engagements on other devices have occurred in prior time or in past therefore it is historical information); and
a memory coupled to the processor and configured to provide the processor with instructions (see par. 0164).

Regarding claim 6, the system recited in claim 1,
Duggal further discloses, wherein the new viewer is classified based at least in part on a set of attributes comprising one or more of the content being requested, a type of the content, a client device type, network conditions, publisher, a website from which the request was made, a referred website, and a geographic region associated with a client device on which the current streaming session was initiated (par. 0091 discloses, determining if a new user begins using the client device based on the content types and adjust the age profile of client device, i.e. classifying new user in certain age group based on type of content being watched by the user).

Regarding claim 11, Duggal discloses, A method, comprising:
receiving a request for content associated with a current streaming session (par. 0022 discloses  ad management system can identify an age profile for users of the various client devices based on the content that is streamed to the devices,  par. 0091 discloses content accessed by user changes, update the age profile for the client device to reflect the change in content types, here as disclosed profile manager determining if  user who has begun to use client device is a new user based on type of content accessed by user = a request to stream content received from client device in current streaming session);
determining that a viewer associated with the current streaming session is a new viewer (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly); 
in response to determining that the viewer associated with the current streaming session is a new viewer, classifying the new viewer (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly, adjusting the age profile = classifying user in to certain age range, as disclosed in par. 0022, the ad management system can identify an age profile (e.g., estimate an age group) for users of the various client devices based on the content that is streamed to the devices);
based at least in part on the classification, identifying a set of other viewers similar to the new viewer (par. 0079 discloses age range associated with each age profile allows the profile manager to associate users with age groups that tend to have similar interests or tastes, i.e. based on user classified in certain age range, identify other users in same age group that tend to have similar interests); and
based at least in part on historical viewing experience and reaction information associated with the identified set of other viewers (par. 0141-0142, the ad management system 102 can provide advertisements to a client device 106 based on user engagements with advertisements at two or more other related client devices 106h-106j, i.e. set of other similar user’s historical engagements with content, here in order to apply observed engagements of identified set of similar users, observed engagements have occurred in past therefore it is a historical information), determining a set of control parameters for the current streaming session (par. 0142 discloses customizing advertisements provided to a particular user based on user history of engagements of other users, par. 0049, 0119 discloses, customize an advertisement for a particular user by adding a link or banner in an overlay to an existing advertisement , here act of adding a link or banner as an overlay on top of existing advertisement = controlling (i.e. therefore using control parameters) insertion of link or banner), wherein the historical viewing experience and reaction information that is used to determine the set control parameters for the current streaming session comprises information associated with reactions of the identified set of other viewers with respect to viewing experiences associated with previous streaming sessions (par. 0142, the ad management system 102 can provide advertisements to a client device 106 based on user engagements  (i.e. viewing experience and reaction information) with advertisements to users of two or more other related client devices 106h-106j, i.e. set of other users historical engagements with content is used to determine control of the advertisement delivery in current user session, here in order to apply observed engagements of identified set of other devices (i.e. users) to another device, observed engagements on other devices have occurred in prior time or in past therefore it is historical information).
    
Regarding claims 16, Duggal meets the claim limitations as set forth in claim 6.

Regarding claim 21, Duggal discloses, A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions (see par. 0164) for: 
receiving a request for content associated with a current streaming session (par. 0022 discloses  ad management system can identify an age profile for users of the various client devices based on the content that is streamed to the devices,  par. 0091 discloses content accessed by user changes, update the age profile for the client device to reflect the change in content types, here as disclosed profile manager determining if  user who has begun to use client device is a new user based on type of content accessed by user = a request to stream content received from client device in current streaming session);
determining that a viewer associated with the current streaming session is a new viewer (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly); 
in response to determining that the viewer associated with the current streaming session is a new viewer, classifying the new viewer (par. 0091 discloses, the profile manager 202 can determine if a new user begins using the client device based on the content types and adjust the age profile accordingly, adjusting the age profile = classifying user in to certain age range, as disclosed in par. 0022, the ad management system can identify an age profile (e.g., estimate an age group) for users of the various client devices based on the content that is streamed to the devices);
based at least in part on the classification, identifying a set of other viewers similar to the new viewer (par. 0079 discloses age range associated with each age profile allows the profile manager to associate users with age groups that tend to have similar interests or tastes, i.e. based on user classified in certain age range, identify other users in same age group that tend to have similar interests); and
based at least in part on historical viewing experience and reaction information associated with the identified set of other viewers (par. 0141-0142, the ad management system 102 can provide advertisements to a client device 106 based on user engagements with advertisements at two or more other related client devices 106h-106j, i.e. set of other similar user’s historical engagements with content, here in order to apply observed engagements of identified set of similar users, observed engagements have occurred in past therefore it is a historical information), determining a set of control parameters for the current streaming session (par. 0142 discloses customizing advertisements provided to a particular user based on user history of engagements of other users, par. 0049, 0119 discloses, customize an advertisement for a particular user by adding a link or banner in an overlay to an existing advertisement , here act of adding a link or banner as an overlay on top of existing advertisement = controlling (i.e. therefore using control parameters) insertion of link or banner), wherein the historical viewing experience and reaction information that is used to determine the set control parameters for the current streaming session comprises information associated with reactions of the identified set of other viewers with respect to viewing experiences associated with previous streaming sessions (par. 0142, the ad management system 102 can provide advertisements to a ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 12-15 are rejected under U.S.C. 103 as being unpatentable over Duggal et al. (US 20160140618), in view of  Deshpande (US 20070201500, part of the Information Disclosure Statement (IDS) of 6/12/2020).

Regarding claim 2, the system recited in claim 1,
Duggal does not disclose, wherein viewing experience information associated with a previous streaming session comprises at least one of an initial bitrate, an initial content delivery network (CDN), a player buffer size, download speed, and an amount of time before content began playing during the previous streaming session. 
Deshpande discloses, wherein viewing experience information associated with a previous streaming session comprises at least one of an initial bitrate, an initial content delivery network (CDN), a player buffer size, download speed, and an amount of time before content began playing during the previous streaming session (par. 0082-0087 discloses gathering information about past user behavior by keeping track of user abandoning streaming sessions for initial delay D greater than certain value, i.e. user behavior of abandoning session is due to the buffer delay, par. 0080 discloses initial buffering delay D=F/R, where F = initial buffering of sufficient content required before playing back of content and R= transmission bit rate, par. 0088 discloses, the initial buffering delay D may be reduced by dropping content (i.e. reducing the bitrate) elements to reduce the initial decoder buffer fullness F, i.e. buffering delay is related to initial bitrate being higher therefore viewing experience is associated with initial bitrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system of Duggal, by teaching of viewing experience associated with a previous streaming session comprises an initial bitrate, as taught by Deshpande, to determine the user experience being related to transmission 
   
Regarding claim 3, the system recited in claim 2,
Duggal further discloses, wherein information associated with a viewer reaction with respect to the viewing experience associated with the previous streaming session comprises one or more indications of viewer engagement with respect to the previous streaming session (par. 0031 discloses user engagement that refers to detectable user actions associated with advertisements, user engagements can include replaying an advertisement, rewinding an advertisement, pausing an advertisement at a specific location, zooming in on a specific feature of an advertisement, selecting a call to action element in the advertisement, selecting an interactive feature of an advertisement, watching an extended version of an advertisement, not skipping or fast-forwarding an advertisement, or selecting an element in an ad control bar associated with the advertisement).

Regarding claim 4, the system recited in claim 3,
Duggal further discloses, wherein the one or more indications of viewer engagement comprise at least one of an indication of whether a viewer quit the previous streaming, an amount of time before the viewer returned to viewing content that they quit, an indication of whether the viewer restarted viewing of content, an indication of whether the viewer quit the  previous streaming session to view another content item, an indication of whether the viewer paused or fast forwarded the content (par. 0031 discloses user engagement that refers to detectable user actions associated with advertisements, user engagements can include replaying an advertisement, rewinding an advertisement, pausing an advertisement at a specific location, zooming in on a specific feature of an advertisement, selecting a call to action element in the advertisement, selecting an interactive feature of an advertisement, watching an extended version of an advertisement, not skipping or fast-forwarding an advertisement, or selecting an element in an ad control bar associated with the advertisement), and an indication of whether the viewer quit before content started playing.

Regarding claim 5, the system recited in claim 1,
Duggal does not disclose, wherein the set of control parameters comprises at least one of an initial bitrate, an initial content delivery network (CDN), an initial player buffer size, and an indication of when to switch bitrates.
Deshpande discloses, wherein the set of control parameters comprises at least one of an initial bitrate, an initial content delivery network (CDN), an initial player buffer size, and an indication of when to switch bitrates (see par. 0080 discloses sender sends filtered (i.e. reduced initial bitrate content) bit stream to the receiver, the receives the bit stream and start to playback quickly since lower initial buffering of content required, thereby reducing the initial buffering delay D, i.e. controlling initial bitrate in order to control the buffer delay). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system of Duggal, by teaching of control 

Regarding claims 12, Duggal in further view of Deshpande meets the claim limitations as set forth in claim 2.

Regarding claims 13, Duggal meets the claim limitations as set forth in claim 3.

Regarding claims 14, Duggal meets the claim limitations as set forth in claim 4.

Regarding claims 15, Duggal in view of Deshpande meets the claim limitations as set forth in claim 5.

Claims 7-9, and 17-19 are rejected under U.S.C. 103 as being unpatentable over Duggal et al. (US 20160140618), in view of Segel (US 20100005046).

Regarding claim 7, the system recited in claim 1,
Duggal discloses, using the other user’s historical viewing experiences to  control the content being presented to new user, however, Duggal explicitly does not discloses constructing profile for new user based on other user’s historical engagements and where profile includes user preferences that used in create control of content. 
Segel discloses, wherein the processor is further configured to use the historical viewing and experience information associated with the identified set of other viewers to generate a model of the new viewer, wherein the model comprises a model of the new viewer’s behaviors and preferences, and wherein the model is used to determine the set of control parameters (par. 0083 discloses a profile (i.e. model) can be constructed (i.e. generated) for a new user based on the observed behavior of other users in the past (i.e. historical) in aggregate, based on the observed behavior of other users who have the same demographics, par. 0044 discloses behavior such as, other users liked or disliked the content items, par. 0018 discloses based on model constructed for user, predicting the what content will user will use, and correctly caching content of interest to user and not cache content unlikely to be needed by user, i.e. constructing profile (i.e. model) for user based on historical viewing experience with set of other viewers, and based on the constructed profile predicting user’s preference and based on the predictions determines controlling of content caching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system of Duggal, by teaching of constructing profile for new user based on other user’s historical engagements and where profile includes user preferences that is used in create control of content, as taught by Segel, to build preference for new user based on other similar user’s historical behavior in accessing contents, as disclosed in Segel, par. 0083

Regarding claim 8, the system recited in claim 7,
Duggal further discloses, wherein the processor is further configured to establish a record for the new viewer and store the model generated for the new viewer to the established record (par. 0091 discloses, user can be a new user, par. 0094 discloses profile manager determines user interests based on observed user engagements from a user of a client device, here system establishing (i.e. generating) user profile (i.e. model) for a user of the client device (which includes new user as disclosed in par. 0091 which says that a user can be new user), par. 0061, fig. 2 shows the data storage manager 204 maintains ad information 214 and profile information 216).

Regarding claim 9, the system recited in claim 7,
Duggal further discloses, further discloses, wherein the processor is configured to collect viewing experience and reaction information for the current streaming session, and wherein the model is updated based at least in part on the viewing experience and reaction information collected for the current streaming session (par. 0091 discloses, determining type of content being used by a user of client device to determine if user is a new user and adjust (i.e. collect information about current user in current streaming session and update the model) the age profile, par. 0093-0094 discloses profile manager can store and maintain additional information with an age profile, by determining a types of user engagement (i.e. user experience and reaction) with an advertisement).

Regarding claims 17, Duggal in view of Segel meets the claim limitations as set forth in claim 7.

Regarding claims 18-19, Duggal meets the claim limitations as set forth in claim 18-19.

Claims 10 and 20 are rejected under U.S.C. 103 as being unpatentable over Duggal et al. (US 20160140618), in view of Segel (US 20100005046), in further view Andrade (US 20140351840, part of the Information Disclosure Statement (IDS) of 6/12/2020).

Regarding claim 10, the system recited in claim 7,
Duggal further discloses,  wherein a model is generated for the new viewer, (par. 0091 discloses, user can be a new user or user can change to new user from previous user for the same device, par. 0094 discloses profile manager determines user interests based on observed user engagements, i.e. generates user profile or model for all users (which includes new user)).
Duggal does not disclose, plurality of models is generated for viewer, and wherein each model in the plurality of models corresponds to a different type of content. 
Andrade discloses, plurality of models is generated for viewer, and wherein each model in the plurality of models corresponds to a different type of content ( par. 0065 discloses, initial training mode is provided, where user can choose from a set .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system of Duggal in view of Segel, by teaching generating plurality of models for the viewer and each model corresponds to different type of content, as taught by Andrade, to determine user interest level for various types of content, as disclosed in Andrade, par. 0065.

Regarding claims 20, Duggal in view of Segel in further view Andrade meets the claim limitations as set forth in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423  
                                                                                                                                                                                                      /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423